Citation Nr: 1101845	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-12 251	)	DATE
	)
	)

On appeal from the
 Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left renal cell 
carcinoma, to include as secondary to diabetes.

2.  Entitlement to service connection for right renal cyst, to 
include as secondary to diabetes.

3.  Entitlement to service connection for abnormal liver 
function, to include as secondary to diabetes.

4.  Entitlement to service connection for heart murmur, to 
include as secondary to diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran had active service from August 1951 to August 1955, 
and from November 1955 to May 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2005 rating decision in which the RO, inter alia, 
denied claims for service connection for type II diabetes 
mellitus, chronic kidney disease, left renal cell carcinoma, 
right renal cyst, abnormal liver function, hypertension, erectile 
dysfunction, and heart murmur.  The Veteran filed a notice of 
disagreement (NOD) in November 2005.  The RO issued a statement 
of the case (SOC) as to the first five issues in March 2006, and 
issued a SOC as to the remaining three issues in May 2007.  The 
Veteran filed a substantive appeal in response to each SOC in May 
2006 and May 2007, respectively.

In April 2008, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In July 2008, the Board, inter alia, granted the claim for 
service connection for diabetes, and remanded the remaining 
claims to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for additional development.  After accomplishing 
some of the requested action, the AMC continued to deny the 
claims, as reflected in a November 2008 supplemental SOC (SSOC), 
and returned these matters to the Board for further appellate 
consideration.  

In April 2010, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2010).

In April 2010, the Board again remanded the Veteran's claims to 
the RO, via the AMC, for further action, to include additional 
development of the evidence.  Again, after completing additional 
action, the AMC granted the claims for chronic kidney disease, 
hypertension, and erectile dysfunction (as reflected in a 
September 2010 rating decision).  However, the RO also continued 
to deny the claims for left renal cell carcinoma, right renal 
cyst, abnormal liver function, and heart murmur (as reflected in 
a September 2010 SSOC), and returned these matters to the Board 
for further appellate consideration.

The Board's addresses the claim for heart murmur below.  The 
claims for left renal cell carcinoma, right renal cyst, and 
abnormal liver function are addressed in the remand following the 
order; those matters are being remanded to the RO, via the AMC.  
VA will notify the appellant when further action, on his part, is 
required.


FINDING OF FACT

In October 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran 
indicating agreement with the RO/AMC's decision on his service 
connection for heart murmur, to include as secondary to diabetes.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In this appeal, in response the September 2010 SSOC, the Veteran 
submitted a written and dated statement (with a copy of the SSOC 
notice letter attached), received in October 2010.  In this 
written statement, the Veteran expressed continued disagreement 
with the denial of service connection for left renal cell 
carcinoma, right renal cyst, and abnormal liver function, and 
offered arguments in support of these claims.  However, regarding 
the continued denial of service connection for heart murmur, the 
Veteran simply stated, "I concur with this ruling." 

As the Veteran has expressed agreement with the RO/AMC's denial 
of his claim for service connection for heart murmur, there 
remains no allegation of error of fact or law for appellate 
consideration with respect to this matter.  Accordingly, the 
Board does not have jurisdiction to review the appeal of this 
issue, and it must be dismissed.


ORDER

The appeal as to the claim for service connection for heart 
murmur, to include as secondary to diabetes, is dismissed.




REMAND

Unfortunately the Board finds that further RO action on the 
claims remaining on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
matters.  

In its April 2010 remand, the Board instructed the RO to arrange 
for the Veteran to undergo VA examination, by an appropriate 
physician, with the entire claims file was made available to the 
physician designated to examine the Veteran, and the report of 
examination to include discussion of the Veteran's documented 
medical history and assertions.  The physician was to clearly 
identify whether the Veteran currently had chronic kidney 
disease, left renal cell carcinoma, right renal cyst, abnormal 
liver function, or any residuals of these disorders, and, with 
respect to each such diagnosed disability, the physician was to 
provide an opinion, consistent with sound medical judgment, as to 
whether it is at least as likely as not that the disability was 
caused or is aggravated by Veteran's service-connected type II 
diabetes mellitus.

Such VA examination was scheduled and took place in September 
2010.  The report of that examination contains the opinion of the 
examining physician that it was at least as likely as not that 
the Veteran's chronic renal insufficiency was related to his type 
II diabetes.  The report also contains the examiner's opinion 
that it was unlikely that left renal cell carcinoma, right renal 
cyst, or abnormal liver function were related to type II 
diabetes.  In determining that renal cell carcinoma and right 
renal cyst were not related to type II diabetes, the examiner's 
rationale was that "there is no evidence in the medical 
literature to support this."

However, prior to the September 2010 examination, the Veteran had 
submitted medical articles, associated with the claims file in 
May 2010.  The documents state, in relevant part, that renal 
cysts are more common among persons with certain types of kidney 
disease and persons with chronic renal failure, and that 
"patients with diabetes mellitus have an increased risk of renal 
cell cancer."  Although these medical articles seem to conflict 
with the rationales given by the September 2010 VA examiner in 
rendering the above-noted opinions, the examiner did not address 
or acknowledge any review of such articles in his report.

The Board notes that once VA undertakes the effort to provide an 
examination when developing a service connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

Because the record still does not include an adequate medical 
opinion that includes a full discussion of the medical evidence-
including the above-mentioned medical articles-the Board finds 
that additional corrective action to obtain the required medical 
opinion is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the RO should forward the claims file to the 
physician who provided the September 2010 VA examination and 
medical opinion for addendum opinions with a complete rationale 
for each opinion provided.  In providing rationales for such 
opinions, the examiner should review the entire claims file and 
specifically discuss the above-noted medical articles.  The RO 
should only arrange for further examination of the Veteran if the 
September 2010 VA examiner is unavailable, or if further 
examination of the Veteran is deemed necessary.

The Veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may result in denial 
of the claims remaining on appeal.  See 38 C.F.R. § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report to 
any scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time of 
the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion on these matters, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claims remaining on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).   

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and if 
necessary, authorization to enable it to obtain 
any additional evidence pertinent to the claims 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claims 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional evidence 
identified by following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be associated 
with the claims file.  If any records sought 
are not obtained, the RO should notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses received 
from each contacted entity have been associated 
with the claims file, the Veteran's entire 
claims file should be forwarded to the 
physician who examined the Veteran in September 
2010 for addendum opinions.

Considering the Veteran's left renal cell 
carcinoma, right renal cyst, and abnormal liver 
function, the physician should provide an 
opinion-based upon review of the record and 
consistent with sound medical principles-as to 
whether, with respect to each disability, it is 
at least as likely as not (i.e., there is a 
50 percent or greater probability) that the 
disability was caused or is aggravated by 
either the Veteran's service-connected type II 
diabetes mellitus, or his service-connected 
chronic kidney disease.  If aggravation is 
found, the physician should attempt to quantify 
the extent of additional disability resulting 
from the aggravation.
	
If the prior examiner is not available, or is 
unable to provide the requested opinion without 
examining the Veteran, the RO should arrange for 
the Veteran to undergo VA examination, by an 
appropriate physician, to obtain opinions 
responsive to the questions posed above.  The 
entire claims file, to include complete copy 
of the REMAND, must be made available to the 
physician designated to examine the Veteran, 
and the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.

In rendering the requested opinions, the 
physician should consider and discuss all 
relevant medical evidence contained in the 
claims file, and should specifically consider 
and discuss the medical articles submitted by 
the Veteran in May 2010, which indicate that 
renal cysts are more common among persons with 
certain types of kidney disease and persons 
with chronic renal failure, and that "patients 
with diabetes mellitus have an increased risk 
of renal cell cancer."    

The physician should set forth all examination 
findings (if any), along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After completing the requested action, and 
any additional notification and development 
deemed warranted, the RO should readjudicate 
the claims for service connection for left 
renal cell carcinoma, for right renal cyst, and 
for abnormal liver function, each to include as 
secondary to service-connected diabetes, in 
light of all pertinent evidence and legal 
authority (to include the current provisions of 
38 C.F.R. § 3.310(a)).

6.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran and 
his representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the appropriate 
time period for response before the claims file 
is returned to the Board for further appellate 
consideration.


The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


